     Case 2:20-cv-00815-TS Document 40 Filed 09/21/21 PageID.416 Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH

SYDNEY DAHMEN,                                       MEMORANDUM DECISION AND
                                                     ORDER GRANTING DEFENDANT’S
                        Plaintiff,                   MOTION FOR SUMMARY JUDGMENT
v.

LM GENERAL INSURANCE COMPANY,
                                                     Case No. 2:20-CV-815 TS
                        Defendant.
                                                     District Judge Ted Stewart


        This matter is before the Court on Defendant’s Motion for Summary Judgment. For the

reasons discussed below, the Court will grant the Motion.

                                         I. BACKGROUND

        Plaintiff was involved in a motor vehicle collision on May 15, 2020. As Plaintiff

approached the intersection of Camp Williams Road and Porter Rockwell Boulevard, an

unidentified white pickup truck made a right turn from Porter Rockwell Boulevard onto Camp

Williams Road. While doing so, the unidentified white pickup truck cut off an unidentified

black vehicle. The black vehicle was forced to switch lanes to avoid a collision. In doing so, the

black vehicle cut off a GMC Yukon being driven by Wilberto Guerrero. In an attempt to avoid a

collision with the black vehicle, Guerrero swerved out of his lane and came to a sudden stop.

Plaintiff was traveling behind Guerrero’s GMC Yukon. Plaintiff was unable to come to a

complete stop and collided with the rear of Guerrero’s GMC Yukon.

        At the time of the collision, Plaintiff was insured under a policy issued by Defendant (the

“Policy”). After the accident, Defendant opened a file concerning the collision. Defendant



                                                 1
   Case 2:20-cv-00815-TS Document 40 Filed 09/21/21 PageID.417 Page 2 of 8




spoke with Guerrero and Plaintiff, reviewed the police report from the accident, and reviewed

photos provided by Plaintiff’s counsel. On August 19, 2020, Defendant informed Plaintiff that it

would not be covering her injuries under the Policy. Plaintiff alleges that Defendant breached

the Policy when it refused to cover her injuries and breached the implied covenant of good faith

and fair dealing. Defendant seeks summary judgment on both claims.

                            II. SUMMARY JUDGMENT STANDARD

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” 1 In

considering whether a genuine dispute of material fact exists, the Court determines whether a

reasonable jury could return a verdict for the nonmoving party in the face of all the evidence

presented. 2 The Court is required to construe all facts and reasonable inferences in the light most

favorable to the nonmoving party. 3

                                        III. DISCUSSION

       Plaintiff asserts that Defendant was obligated to pay her claim under the uninsured

motorist coverage provision of the Policy. Relevant here, the Policy defines an uninsured motor

vehicle as a motor vehicle “[w]hich is a hit-and-run vehicle whose operator cannot be identified

and which hits: a. You or any ‘family member;’ b. A vehicle which you or any ‘family member’




       1
           FED. R. CIV. P. 56(a).
       2
        See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986); Clifton v. Craig, 924
F.2d 182, 183 (10th Cir. 1991).
       3
        See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986);
Wright v. Sw. Bell Tel. Co., 925 F.2d 1288, 1292 (10th Cir. 1991).


                                                 2
   Case 2:20-cv-00815-TS Document 40 Filed 09/21/21 PageID.418 Page 3 of 8




are ‘occupying;’ or c. ‘Your covered auto.’” 4 Defendant argues that Plaintiff’s claim fails under

the Policy because the hit-and-run vehicle—the unidentified white pickup truck—did not hit

Plaintiff, a family member, a vehicle that she or a family member were occupying, or a covered

auto. Instead, it was Plaintiff who made contact with the GMC Yukon. In response, Plaintiff

argues that such an interpretation of the Policy contravenes Utah law. In reply, Defendant argues

that Idaho law, not Utah law, governs. Therefore, the Court must first determine the applicable

law.

       In diversity actions, federal courts apply the choice of law rules of the forum state. 5 The

Utah Supreme Court has adopted the “most significant relationship” test to contract claims as

articulated in the Restatement (Second) of Conflict of Laws § 188. 6 The contacts taken into

account include the place of contracting; the place of negotiation of the contract; the place of

performance; the location of the subject matter of the contract; and the domicil, residence,

nationality, place of incorporation and place of business of the parties. 7 In the context of an

automobile insurance policy, the Utah Supreme Court has found that a policy had the most

significant relationship with Idaho when the contract had been negotiated there and involved “an




       4
           Docket No. 28-1, at 27–28.
       5
        N8 Med., Inc. v. Colgate-Palmolive Co., 727 F. App’x 482, 485 (10th Cir. 2018) (citing
Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496 (1941)).
       6
         See Am. Nat’l Fire Ins. Co. v. Farmers Ins. Exch., 927 P.2d 186, 190–91 (Utah 1996);
see also Restatement (Second) Conflict of Laws § 188(1) (Am. Law Inst. 1971).
       7
        See Am. Nat’l Fire Ins. Co., 927 P.2d at 188; see also Restatement (Second) Conflict of
Laws § 188(1).


                                                  3
   Case 2:20-cv-00815-TS Document 40 Filed 09/21/21 PageID.419 Page 4 of 8




Idaho resident and an automobile which is registered and garaged in that state.” 8 This was true

even though the accident that led to the dispute occurred in Utah. 9

        Here, these same factors compel the application of Idaho law. The Policy was negotiated

in Idaho, involved an Idaho resident, and covered a vehicle registered and garaged in Idaho. 10

Further Utah’s insurance code only applies to policies: “(a) delivered or issued for delivery in

this state; (b) on property ordinarily located in this state; (c) on persons residing in this state

when the policy is issued; or (d) on business operations in this state.” 11 None of these factors is

present here. Therefore, Idaho law applies.

        Plaintiff argues that Defendant should be judicially estopped from arguing that Idaho law

governs, pointing out that Defendant has consistently applied Utah law in this case. 12 In a

diversity case, the Court looks to state law to determine whether the doctrine of judicial estoppel

applies. 13 Having determined that Idaho law applies under Utah’s choice of law principles, the

Court will apply Idaho’s judicial estoppel doctrine. In Idaho, “[j]udicial estoppel precludes a

party from advantageously taking one position, then subsequently seeking a second position that


        8
            See Am. Nat’l Fire Ins. Co., 927 P.2d at 189.
        9
          Id. at 189–90 (“Under the most significant relationship test, the location of the accident
is not sufficient to outweigh numerous other contacts . . . .”).
        10
           Docket No. 28-1, at 18 (identifying Plaintiff’s Idaho mailing address and identifying
Plaintiff as an Idaho driver); Id. at 20 (identifying amendments to the Policy based on Idaho
law); Id. at 61 (identifying Plaintiff’s vehicle as having an Idaho registration); Id. at 78 (a picture
of Plaintiff’s vehicle showing Idaho license plates); Docket No. 37-1 (stating that Plaintiff has an
Idaho mailing address and affirming that the covered vehicle is garaged in Idaho).
        11
             Utah Code Ann. § 31A-21-101(1).
        12
             See Docket No. 9, at 4–6 (seeking dismissal of Plaintiff’s bad faith claim under Utah
law).
        13
         See Tri-State Generation & Transmission Assoc., Inc. v. Shoshone River Power, Inc.,
874 F.2d 1346, 1363 (10th Cir. 1989).


                                                   4
   Case 2:20-cv-00815-TS Document 40 Filed 09/21/21 PageID.420 Page 5 of 8




is incompatible with the first.” 14 Plaintiff argues that Defendant used Utah law to its advantage

earlier in this case and, by doing so, successfully obtained dismissal of Plaintiff’s second and

third causes of action. 15 The Court disagrees. Defendant has gained no advantage because

Plaintiff was able to reassert her claim for breach of the covenant of good faith and fair dealing

and, as will be discussed, her bad faith claim fails on the merits. Therefore, the Court rejects

Plaintiff’s argument that Defendant is judicially estopped from arguing that Idaho law applies,

and the Court will proceed to evaluate Plaintiff’s claims under Idaho law.

       When interpreting insurance policies, Idaho courts apply “the general rules of contract

law subject to certain special canons of construction.” 16 “The general rule is that, because

insurance contracts are adhesion contracts, typically not subject to negotiation between the

parties, any ambiguity that exists in the contract ‘must be construed most strongly against the

insurer.’” 17 Where a contract’s language is clear and unambiguous, its interpretation and legal

effect are questions of law. 18 “Where the policy is reasonably subject to differing interpretations,

the language is ambiguous and its meaning is a question of fact.” 19

       With these principles in mind, the Court turns to the relevant Policy language. As stated,

the Policy defines an uninsured motor vehicle as a motor vehicle “[w]hich is a hit-and-run



       14
            McCallister v. Dixon, 303 P.3d 578, 581 (Idaho 2013).
       15
            See Docket No. 19.
       16
         Arreguin v. Farmers Ins. Co. of Idaho, 180 P.3d 498, 500 (Idaho 2008) (quoting Clark
v. Prudential Prop. & Cas. Ins. Co., 66 P.3d 242, 244 (Idaho 2003)).
       17
         Farmers Ins. Co. of Idaho v. Talbot, 987 P.2d 1043, 1047 (Idaho 1999) (quoting
Mutual of Enumclaw Ins. Co. v. Roberts, 912 P.2d 119, 122 (Idaho 1996)).
       18
            Bondy v. Levy, 829 P.2d 1342, 1345 (Idaho 1992).
       19
            Clark, 66 P.3d at 245.


                                                 5
   Case 2:20-cv-00815-TS Document 40 Filed 09/21/21 PageID.421 Page 6 of 8




vehicle whose operator cannot be identified and which hits: a. You or any ‘family member;’ b. A

vehicle which you or any ‘family member’ are ‘occupying;’ or c. ‘Your covered auto.’” 20

       Plaintiff contends that the term “hit” is not defined by the Policy and should not be

construed as requiring physical contact. Plaintiff’s argument is contradicted by Idaho law. The

Idaho Court of Appeals has stated that policies using “hit” language—like the Policy here—

include “a physical contact requirement.” 21 Thus, an insured may not recover “unless there was

physical contact with the injury-causing vehicle.” 22 In turn, the Idaho Supreme Court has upheld

policy provisions that limit uninsured motorist coverage in hit-and-run accidents to those

involving physical contact as consistent with Idaho’s insurance code. 23

       The Idaho Court of Appeals has further defined “physical contact” as encompassing both

direct and indirect contact. 24 Direct contact “includes a direct touching by a motor vehicle of the




       20
            Docket No. 28-1, at 27–28.
       21
          Miller v. U.S. Fidelity & Guar. Ins. Co., 738 P.2d 425, 427 (Idaho Ct. App. 1987)
(“We deem it clear that the ‘hit’ language in the instant policy represents just such a physical
contact requirement.”).
       22
            Id.
       23
          See Hammon v. Farmers Ins. Co. of Idaho, 707 P.2d 397, 400 (Idaho 1985) (“By
providing uninsured motorist coverage in hit-and-run situations, even though restricted to
instances where there was physical contact between the vehicles involved, Farmers has actually
provided greater uninsured motorist coverage than is required under the Idaho statute. Because
the Idaho statute neither mandates nor prohibits uninsured motorist coverage in hit-and-run
situations, the physical contact requirement becomes a matter of contract between the insured
and the insurer which we will not disturb.”).
       24
            Miller, 738 P.2d at 427.


                                                 6
   Case 2:20-cv-00815-TS Document 40 Filed 09/21/21 PageID.422 Page 7 of 8




insured’s body.” 25 While indirect contact “occurs when a vehicle knocks an intermediate object

into the insured.” 26

        Indirect contact cases generally fall into two categories: “collision” and “thrown
        object” accidents. The typical “collision” accident occurs when car A collides with
        car B. Car B then strikes car C, occupied by the insured. Although there has been
        no direct contact between car A and the insured in car C, this type of accident
        satisfies the physical contact requirement . . . . The “thrown object” scenario usually
        occurs when a vehicle propels an object at the insured, or when the vehicle strikes
        a stationary object such as a sign post, and the object hits the insured. 27

        In either of the above circumstances, an insured may recover. However, “there is no

physical contact where errant driving by an unidentified motorist induces a response by another

driver, who swerves to avoid a collision but collides instead with the insured’s vehicle.” 28 Here,

there was no physical contact—direct or indirect—between Plaintiff and the unidentified white

pickup truck. The only physical contact was between Plaintiff and the GMC Yukon. Therefore,

Plaintiff was not entitled to coverage under the uninsured motorist provision of the Policy and

Defendant is entitled to summary judgment on Plaintiff’s breach of contract claim.

        Further, “[f]undamental to the claim of bad faith is the idea that there must be coverage

of the claim under the policy.” 29 “If there is no coverage under an insurance contract, there can

be no breach of the duty of good faith and fair dealing or liability for bad faith . . . .” 30 Since




        25
             Id.
        26
             Id.
        27
             Id. (internal citation omitted).
        28
             Id.
        29
             Robinson v. State Farm Mut. Auto. Ins. Co., 45 P.3d 829, 834 (Idaho 2002).
        30
             Scout, LLC v. Truck Ins. Exch., 434 P.3d 197, 208 (Idaho 2019).


                                                   7
   Case 2:20-cv-00815-TS Document 40 Filed 09/21/21 PageID.423 Page 8 of 8




Plaintiff cannot establish coverage under the Policy, her breach of the covenant of good faith and

fair dealing and bad faith claims fail as well.

                                        IV. CONCLUSION

       It is therefore

       ORDERED that Defendant’s Motion for Summary Judgment (Docket No. 28) is

GRANTED.

       DATED this 21st day of September, 2021.

                                                  BY THE COURT:



                                                  Ted Stewart
                                                  United States District Judge




                                                     8
